                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      CADENCE DESIGN SYSTEMS, INC.,
                                                                                         Case No. 17-cv-04732-PJH
                                  8                    Plaintiff,

                                  9              v.                                      ORDER RE MOTION TO WITHDRAW
                                                                                         AS COUNSEL
                                  10     POUNCE CONSULTING, INC., et al.,
                                                                                         Re: Dkt. No. 193
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Defendant Pounce Consulting, Inc.’s (“Pounce USA”) counsel, Hanson Bridgett

                                  14   LLP, has filed a motion to withdraw as counsel premised on, inter alia, Pounce USA’s

                                  15   prolonged failure to pay its legal fees. Dkt. 193-2, Declaration of Garner K. Weng, ¶¶ 3-4.

                                  16   Good cause appearing, that motion is GRANTED. Pursuant to L.R. 11-5(b), papers may

                                  17   continue to be served on Hanson Bridgett for forwarding purposes for 30 days from the

                                  18   date of this order or until Pounce USA retains substitute counsel, which it shall do within

                                  19   that time period. Pounce USA’s substitute counsel must file its notice of appearance by

                                  20   the same deadline.

                                  21          The court reiterates that Pounce USA must retain counsel within 30 days because
                                       a corporation or other artificial entity cannot appear in federal court unless it is
                                  22
                                       represented by counsel. See Rowland v. California Men’s Colony, Unit II Men’s Advisory
                                  23
                                       Council, 506 U.S. 194, 201-02 (1993) (“It has been the law for the better part of two
                                  24
                                       centuries . . . that a corporation may appear in the federal courts only through licensed
                                  25
                                       counsel.”); Bourbeau v. Cognitive Code Corp., 693 F. App'x 499, 503 (9th Cir. 2017)
                                  26
                                       (same; affirming district court’s dismissal based on corporation’s failure to retain counsel).
                                  27
                                       The court warns Pounce USA that failure to retain counsel will result in the entry of
                                  28
                                  1    default.

                                  2           In addition, A Further Case Management Conference shall be held on March 21,

                                  3    2019, at 2:00 p.m., in Courtroom 3, 3rd Floor, Federal Building, 1301 Clay Street,

                                  4    Oakland, California.

                                  5           The parties shall appear in person or through lead counsel and shall be prepared

                                  6    to discuss all items referred to in Fed. R. Civ. P. 16(c) and Civil L. R. 16-10. The parties

                                  7    shall file a joint case management statement no later than seven (7) days before the date

                                  8    of the conference.

                                  9           IT IS SO ORDERED.

                                  10   Dated: December 14, 2018

                                  11                                                __________________________________
                                                                                    PHYLLIS J. HAMILTON
                                  12                                                United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     2
